DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 28 January 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 19 and 20 are focused to a statutory category, namely a “system” set.  However “method” claims 1-18 are not focused to a statutory category because a computer processor and other computer architecture components are not recited in the claims to support the claim limitations, meaning a person could be monitoring a customer via a closed circuit tv/video monitor and performing the step limitations manually and verbally.  Despite this failure to pass Step 1 of the analysis, the Examiner proceeds to the next steps.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
 “biometrically authenticating a customer within an establishment to a customer identity from biometric features that are captured for the customer; 
obtaining establishment data recorded for the customer identity; deriving actions and behaviors of the customer within the establishment from video; 
identifying a transaction initiated by or on behalf of the customer within the establishment; 
providing a terminal associated with the transaction an authentication code indicating the customer is authenticated to the customer identity and providing the terminal an account number associated with an account of the customer with the establishment obtained from the establishment data; 
monitoring the transaction based on: the customer identity, the actions, the behaviors, the establishment data, and transaction data being produced for the transaction; 
intervening in the transaction based on the monitoring” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally make an evaluation of a customer during a transaction via video based on the customer’s identity, actions, and behavior during the transaction meaning a person could be watching the customer via a video monitor and making decisions for the evaluation of the customer.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 6, 13-21) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “sensors; server; computer-readable storage medium;”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 13-24) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having System 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tkachev (US 2014/0331278) in view of Barry et al. (Barry) (US 2016/0364927).

With regard to Claims 1, 12, and 19, Tkachev teaches a method/system, comprising: cameras configured to capture videos outside an establishment and inside the establishment (an electronic device capable of detecting gestures, possibly by means of a capacitive sensor, or external movement sensors/cameras, depicting several gestures of a hand/finger(s) used to ensure intentional user input as a result of a verification decision made by the guardian, and to mitigate number of potential false-positive and false-negative verification outcomes due to user input error); biometric-enabled sensors (biometric data) (see at least paragraphs 44, 85-89); a server comprising a processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions (see at least paragraphs 28, 44-47), comprising: 

biometrically authenticating (to process multiple streams (audio, video, dedicated 3D, dedicated biometric and other sensory inputs) among a variety of additional biometric signals as an added background verification process (pre-announced to the user) during each peer-to-peer authentication session will ensure constant updates of the secured database (if such database is required based on selected security policy), avoiding situations of stale data, resulting in false negatives) a individual/customer (requester; identification agents 505; user 501; members of the group; authentication agents) within an establishment (organizations, institutions and business) to a customer identity from biometric features (to process multiple streams (audio, video, dedicated 3D, dedicated biometric and other sensory inputs; access to protected customer data, production code updates, certain facilities) among a variety of additional biometric signals as an added background verification process) that are captured for the customer (he system performs video/image/audio data analysis, separation, filtering and substitution necessary from privacy standpoints, without affecting the nature of interaction between user and respective verification agent) (see at least paragraphs 7, 93-100, 106-108); 

aggregating/obtaining establishment data recorded for the customer identity/from a plurality of sources as aggregated customer data (user/authentication agent privacy considerations that process and separate background (audio, video, etc.) details, unnecessary for user identity verification process, but are required to be kept private to ensure the privacy of each respective party (user and authentication agent).  The system performs video/image/audio data analysis, separation, filtering and substitution necessary from privacy standpoints, without affecting the nature of interaction between user and respective verification agent) (see at least paragraphs 108-112);

capturing video of the individual/identifying/deriving actions and behaviors of the customer within the establishment from video (an electronic device capable of detecting gestures, possibly by means of a capacitive sensor, or external movement sensors/cameras, depicting several gestures of a hand/finger(s) used to ensure intentional user input as a result of a verification decision made by the guardian, and to mitigate number of potential false-positive and false-negative verification outcomes due to user input error; The system then initiates a secure communication or a series of communication sessions between the user and each respective authentication agent for the two parties in each pair to interact in a written (chat), oral (voice), or visual (video) manner, depending on device capability and/or availability for each respective party; Once the authentication agent is confident of the user's identity, based on his or her prior knowledge of the user in question relative to current interaction established by embodiments of the invention with the user, the authentication agent provides a confirmation to the system by means of visual, oral, physical feedback, a combination of these means, and/or a predetermined sequence of actions/events) (see at least paragraphs 28, 52-56); 

detecting a transaction request associated/identifying a transaction initiated by or on behalf of the customer within the establishment (receiving, from the requester, a request to authenticate the identity of the principal; detecting gestures, possibly by means of a capacitive sensor, or external movement sensors/cameras, depicting several gestures of a hand/finger(s) used to ensure intentional user input as a result of a verification decision made by the guardian; upon initiation of an authentication request by the user in need of verifying his identity, the system may initiate a process in which it dynamically and randomly selects one or more pre-approved members of the user's social circle, creating a list of authentication agents made up of the selected members.  The pre-approved 

providing a terminal associated with the transaction an authentication code (encryption keys) indicating the customer is authenticated to the customer identity and providing the terminal an account number associated with an account of the customer with the establishment obtained from the establishment data (Once the required number of identity authentication confirmations is received, the system issues a confirmation of the user's identity, which may be used to grant access or authorization for the user to a particular system, service, or trigger a predefined sequence of actions; The first authentication agent may confirm this by recognizing, as one of potential identification targets, the speech, visual expressions of the user, discussing shared experiences) (see at least paragraphs 52-56, 62-64); 

monitoring the transaction based on: the customer identity (verify an identity), the actions (interacting), the behaviors (may be aware and actively interacting between each other), the establishment data (environment), and transaction data being produced for the transaction (the system receives a request to verify an identity of a principal, provide access permission, provide data, and/or provide a utility associated with a principal.  At block 3212, the system checks the security policy for verification parameters associated with the type and conditions of the request received at block 3212.  At block 3214, after identifying the parameters, individual guardians, and systems that are allowed/required to 

Tkachev does not specifically teach determining whether to intervene/intervening in the transaction based on the monitoring.  Barry teaches determining whether to intervene/intervening in the transaction based on the monitoring (an operator user may, in response to a national security or emergency event, increase the security posture of all devices 90-94 within all the physical security subsystems 31-34 in his charge.  The result may be that all access control devices now require two instead of one factor authentication, or surveillance cameras' frame rates are increased, or alarms be armed in a particular manner, or elevators may now require authentication, or visitor requests may be suspended and asset may no longer be checked out) in analogous art of requesting access to a controlled area for the purposes of:  “In the course of requesting access to a controlled area, participant users may authenticate themselves by one of three authentication factor tests including a knowledge based test, a possession based test and a biometric test.  Physical access control subsystems may be composed of devices such as readers (support factor test inputs), sensors (to determine state of controlled portal), securing devices (locks, strikes, solenoids, etc.) and momentary switches to provide participant users the ability to exit controlled areas without the need to authenticate themselves (see at least paragraphs 24, 82-88, 150-159, 167-170).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the web-cloud hosted unified physical security system as taught by Barry in the system of Tkachev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	

With regard to Claim 2, Tkachev teaches wherein authenticating further includes receiving biometric features from sensors and biometrically authenticating the individual using the biometric features to the customer identity (see at least paragraphs 7, 93-100, 106-108).

With regard to Claim 3, Tkachev teaches wherein receiving further includes deriving at least some of the biometric features from the video and from the behaviors detected from the video (see at least paragraphs 7, 93-100, 106-108).

With regard to Claim 4, Tkachev teaches wherein deriving further includes authenticating the individual to the customer identity without any affirmative action being performed by the individual (see at least paragraphs 86-88).

With regard to Claim 5, Tkachev teacheswherein aggregating further includes obtaining customer records associated with the customer identity from a customer database and from a transaction history database (see at least paragraphs 86-91).

With regard to Claim 6, Tkachev teaches wherein identifying further includes identifying a staff member interacting with the individual from the video (see at least paragraphs 96, 97).

With regard to Claim 7, Tkachev teaches wherein identifying further includes authenticating the staff member to a staff identity from the video (see at least paragraphs 95-100).

With regard to Claim 8, Tkachev teaches wherein authenticating further includes obtaining staff member records associated with the staff identity from a personnel database of the establishment (see at least paragraphs 95-100).

With regard to Claim 9, Tkachev teaches wherein obtaining further includes identifying second actions and second behaviors for the staff member from the video (see at least paragraphs 106-109).

With regard to Claims 10, 20, Tkachev does not specifically teach wherein determining further includes determine whether to intervene in the transaction based on the staff identity, the second actions, the second behaviors, and the staff member records; monitoring second actions and second behaviors of the staff members from the videos intervening during the transactions based on evaluation of the second actions, the second behaviors, the staff member records, and the transaction data.  Barry teaches wherein determining further includes determine whether to intervene in the transaction based on the staff identity (identify the occupant), the second actions, the second behaviors (make use of one or more sensors 180 to detect the presence of an occupant, and security device data 100-104 to register the presence of an occupant and in some cases identify the occupant), and the staff member records (authentication data); monitoring second actions and second behaviors of the staff members from the videos intervening during the transactions based on evaluation of the second actions, the second behaviors, the staff member records, and the transaction data (an operator user may, in response to a national security or emergency event, increase the security posture of all devices 90-94 within all the physical security subsystems 31-34 in his charge.  The result may be that all access control devices now require two instead of one factor authentication, or surveillance 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the web-cloud hosted unified physical security system as taught by Barry in the system of Tkachev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to Claim 11, Tkachev teaches generating an audit data set comprising a first link to a video clip of the individual and the staff member within the establishment from the video, the actions, the second actions, a second link to the aggregated customer data, a third link to the staff member records, and transaction data associated with the transaction (see at least paragraphs 94-97, 104).


With regard to Claim 13, Tkachev teaches generating an audit data set reflecting the time the customer was within the establishment and comprising: the customer identity, the actions, the behaviors, a first link to the video corresponding to the actions and the behaviors, the transaction data, a terminal identifier for the terminal, and a second link to the establishment data (see at least paragraphs 94-97, 104).

With regard to Claim 14, Tkachev teaches modifying the monitoring and the intervening to detect a fraudulent action based on a subsequent flag added to one of the actions or one of the behaviors in the audit data set (see at least paragraphs 77, 94-97, 104).

With regard to Claim 15, Tkachev teaches wherein modifying further includes sharing the subsequent flag and the corresponding action or the corresponding behavior with an external system that is external to the establishment (see at least paragraphs 77-83).

With regard to Claim 16, Tkachev teaches wherein identifying further includes instructing the terminal to display a transaction screen to the customer when the customer is at the terminal without any input being required by the customer to authenticated for initiating the transaction (see at least paragraphs 124-127).

With regard to Claim 17, Tkachev teaches wherein monitoring further includes authenticating a staff member interacting with the customer for the transaction from the video, identifying second actions and second behaviors of the staff member from the video, and obtaining staff member records associated with the staff member from a personnel database of the establishment (see at least paragraphs 124-130).

processing one of: temporarily suspending the transaction and dispatching a staff member to review and assist with the transaction, terminating the transaction, locking the account of the customer, triggering an audit of the account, adding a flag on the account for subsequent monitoring of the account, or processing the transaction to completion on behalf of the customer (see at least paragraphs 77-79, 91). 

With regard to Claim 20, Tkachev teaches one or more of: 
authenticating one or more staff members to staff member identities when the staff members are detected as interacting with the customer within the establishment as identified from the videos that are provided by the cameras (see at least paragraphs 54-56); 
obtaining staff member records for the staff members from a personnel database of the establishment based on the staff member identities (see at least paragraphs 54-56, 97); 
adding to the audit data: the staff member identities, the second actions, the second behaviors, and a third link to the staff member records (see at least paragraphs 96, 97, 104).
 

Conclusion
Anquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623